DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
Status of the application
Receipt of applicant’s remarks and claim arguments filed on 08/01/2022 are acknowledged.  
In light of claim amendments, specifically limiting X, Y and Z with the recited specific species, the previous Improper Markush Grouping rejection is withdrawn. 
With regard to 103 rejection, the previous rejection was based on R4, which was -OH, however, this group has been deleted in the amended claims. Accordingly, previous 103 rejection is withdrawn and however, a new grounds of rejection is made.
Claim objections
Claims 1 and 8 are objected to because of the following informalities: claim excludes -NH2 for R2 [see proviso at the end of the claim], but from the definition for R2, the -NH2 is not excluded. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 12-14, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (JACS, 2014, 136, 13562-13565).
For claims 1 and 8:
Li et al disclose the following compound:

    PNG
    media_image1.png
    319
    368
    media_image1.png
    Greyscale
[See attached abstract from STN search report].
The above compound falls within the scope of applicants’ compound of formula I, when in the applicants compound of formula I, R1 is H; R2 is -NHC(O)R8, wherein R8 is C1-12 alkoxy; R3 is aryl alkyl; R4 is -C(O)NH(CRaRb)nR8, wherein Ra and Rb are H, R8 is arylalkyl and n is 1; and R5 is H. 
For claim 12:
Li et al disclose applicants R2, which is -NHC(O)-OtBu [see the recited compound in For claim 1].
For claim 13:
Li et al disclose applicants R3, which is -CH2-CH2-Phenyl [see the recited compound in For claim 1].
For claim 14:
Li et al disclose applicants R4, which is -C(O)NH-CH2-Phenyl(Me) [see the recited compound in For claim 1]. 
For claim 17:
The cited compound in For claim 1, from Li et al, is identical to applicants recited compound in third row, left side compound in page -20- of claims. 
For claim 21:
Li et al disclose that their compound(s) inhibit P. falciparum proteasome [see Fig.2], and therefore, the testing compounds must be in solvent or butter etc., and is interpreted as the pharmaceutical composition. 
Accordingly, the claims are fully anticipated. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-4, 8, 12-14 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (JACS, 2014, 136, 13562-13565) in view of Venkatraman et al (WO 0181325 A2) and Patani et al (Chem. Rev., 1996, 96, 3147-3176).     
For claims 1, 8, 12-14, 17 and 21 see above 102 rejection.
For claim 2:
Claim is further limited R2 group by the recited groups. For example, R2 is CH3. Li et al silent on applicants -CH3 group.
Li et al teach -NH2 and -NHC(O)-OtBu for applicants R2 group [See attached abstract from STN search report]. So, both -NH2 and -NHC(O)-OtBu are equivalent and so, are exchangeable. Though -NH2 group is excluded, but it cannot exclude its equivalent groups. 
Venkatraman et al teach the following generic compound:

    PNG
    media_image2.png
    160
    279
    media_image2.png
    Greyscale
[see Formula 1 and definitions in pages 7-10].
Applicants compound of formula (I) falls within the scope of above generic compound. Applicants -C(R1)-C(R2)(R2’)- falls within the definition of Y group in the above formula, when in applicants’ formula, R1 is H; R2 and R2’ are H, C1-6 alkyl, or -NHC(O)R8, wherein R8 is C1-12 alkoxy.  
Venkatraman et al define the Y group as alkyl, alkyl amino etc. Also, Y may be optionally substituted, such as alkyl, alkylamine, alkyl carbamate or halogen etc. If Y is C2 alkyl then it reads applicants -C(R1)-C(R2)(R2’)-, provided R1, R2 and R2’ are H atoms. If Y is C2 alkyl amine, then it reads applicants -C(R1)-C(R2)(R2’)-, provided R1 and R2’ are H atoms and R2’ is amine group. If Y is C2 alkyl and one of carbon is substituted with alkyl carbamate, then it reads applicants -C(R1)-C(R2)(R2’)-, provided R1 and R2’ are H atoms, R2 is -NHC(O)-OtBu. 
In addition, Venkatraman et al exemplified the following species:
 
    PNG
    media_image3.png
    121
    184
    media_image3.png
    Greyscale
, wherein R4, which is equivalent to applicants R2, and is defined with amide, carbamate or H [see page 39]. Other groups in the above also fall within the scope of applicants’ groups. 
Based on the above, Venkatraman et al show the equivalence of H, alkyl, alkyl amine, alkyl carbamate. Therefore, it is obvious to -NH2 or -NHC(O)-OtBu of in the compound of Li et al with methyl group. The motivation to replace known chemical groups with their equivalent groups can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. 
Though the Venkatraman et al teaches benzene ring for applicants X, but differ in the point of attachments to its adjacent groups. In the prior art, the attachment sites on the benzene ring are through the para positions, whereas claims require attachment sites at meta positions. That means these are positional isomers. 
However, the MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus)… are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
In addition to above, it is also well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 247,  In re Shetty, 195 USPQ 753; In re Jones, 74 USPQ 152, 154; and In re Mayne, 41 USPQ2d 1451 (in which the Court took notice of the extreme similarity between the amino acids Leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at 1454-1455)).
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”. Position isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  See also MPEP 2144.09, second paragraph. 
For claim 3:
Claim is further limited R3 group by the recited groups. For example, -CH2-CH2-C6H4F  is chosen for R3, which is C2 alkyl substituted with 4-fluorobenzyl group. Li et al silent on applicants fluoro group benzene ring.
First, Venkatraman et al teach alkyl-aryl for applicants R3 group, wherein aryl group can be substituted with halogen [see definition of R3 group in pages 8-9].
Second, both H and F are known as isosteres in the art and replacing H with F is well known, which is a common practice in the art, and it is obvious. For example, Patani et al teach in a review article about bioisosterism, and teach that the substitution of hydrogen by fluorine is one of the more commonly employed monovalent isosteric replacements and also teach its advantages [see Section II.A.1 in pages 3149-3150; Table 4]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by replacing the H with F on the phenyl ring and to make the instantly claimed compounds with a reasonable expectation of success in view of advantages of F atoms.  
For claim 4:
Claim is further limited R4 group by the recited groups. For example, -C(O)-NH-CH2-C6H5 is chosen for R4. Li et al teach methyl substituted benzene ring. So, the difference is H vs Methyl group. 
It is well known fact that both H and methyl groups are exchangeable. For example, glycine can be exchanged with alanine or vice versa. The motivation to make a replacement of an alkyl group with hydrogen stems from the fact that a person having ordinary skill in the art would expect that the compounds could be prepared by the same method as taught by the prior art and have the same utility as the compounds taught by the prior art. 
In the interest of generating additional compounds that have the same utility as the compounds taught by the prior, a person having ordinary skill in the art would seek to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have the desired utility. 
Therefore, the instantly claimed compound(s), which differ by hydrogen/alkyl, over compounds of prior art are unpatentable absent a showing of unexpected results. MPEP 2144.09 (VII) states "A prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). Therefore, the instant claim is obvious over the prior art.
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants’ core for the formula (I) and possible substitutions or alternative usable chemical groups, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed cyclic compound with a reasonable expectation of success. 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658